IN 'I`HE UNITED STATES DISTRICT COURT
FOR THE DIS'I`RICT OF MARYLAND

UNITED STATES OF AMERICA, *
v. * CIVIL NO. JKB-17~0099
BALTIMORE POLICE DEPARTMENT, *
et al.,
Defendants. *
a * a a a * ~k a -:¢ a a *
MEMORANDUM & OR])ER

 

The Monitoring Team, consistent with its responsibility to keep the Court apprised of the
sum and substance of the parties’ progress towards implementation of the requirements of the
Consent Decree, advised the Court of an issue that has arisen as the parties work towards
compliance with paragraphs 333(a) and 339 of the Decree. (ECF No. 2-2, w 333(a), 339, as
modified by ECF No. 39 and ECF No. 89.) 'I'hose paragraphs concern the development of
protocols-for Baltimore Police Department’s Offlce of Professional Responsibility (OPR) and the
Civilian Review Board (CRB) to enable them to discharge their respective duties with respect to
claims cf officer misconduct (Id.) The Monitoring Team informed the Court that the parties
have a disagreement about whether or not BPD is required, under Maryland law, to share with
the CRB not only materials related to current complaints against an officer that fall within CRB’s
jurisdiction but also materials related to that officer’s.entire disciplinary history, if any.

To date, the parties have done an excellent job of resolving many issues affecting
progress towards compliance with the terms of the Decree through informal discussion and
negotiation, and the Court commends them for doing so. Given the myriad, complex issues

arising under the Decree, that remains the preferred method of resolving points of disagreement

In order for the Consent Decree to be successfully implemented in a timely manner, it is
imperative that the parties continue to meet informally and to resolve issues and make
compromises through dialogue and negotiation Nonetheless, the Court has been informed that
this particular issue has not been susceptible to similar resolution through informal discussions,
and that the parties therefore seek to depart from the preferred method of resolution
Accordingly, having been presented with an issue that remains unresolved and appears to
be unresolvable through such informal negotiations, the Court will hear the parties on this
subject, pursuant to the following deadlines:
» The Department of Justice will submit a motion, by letter of no more than 5 pages
in length, Within fourteen (14) days of the date of this Order.
c The City will have ten (10) days to submit its response, also by letter of no more
than 5 pages in length.
¢ The Department of Justice will have seven (7) days thereafter to submit a reply,
by letter of no more than three (3) pages in length.
The Court will consider whether a hearing on the matter is warranted after receiving the

parties’ submissions

DATED this 16th day of November, 2018.

BY THE COURT:

{?W.. 74 114

J ames K. Bredar
Chief Judge

